Order modified by denying defendants’ cross motion for a temporary injunction against picketing by plaintiff union, and, as so modified, affirmed, without costs, in a memorandum. Ques*812tion certified answered in the negative. The purpose of the picketing in question was not “ unlawful ”, and section 807 of the Labor Law prevents issuance of an injunction. Section 14 (subd. [a]) of the Labor Management Relations Act prevents supervisors’ unions from claiming the benefit of statutes requiring employers to bargain collectively but does not limit their right to engage in otherwise lawful picketing (Bull S.S. Co. v. National Mar. Eng. B. Assn., 250 F. 2d 332, 339 ; see Hanna Min. v. Marine Engrs., 382 U. S. 181, 189).
Concur: Chief Judge Fuld and Judges Burke, Bergan, Keating, Breitel and Jasen. Judge Scileppi dissents and votes to affirm on the ground that this is not a labor dispute under section 807 of the Labor Law and the picketing by plaintiffs was not for a lawful labor objective.